Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 9, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a freight elevator operator for a cleaning company. He was terminated from his employment after he was verbally abusive to his supervisor. The Board denied claimant’s application for unemployment insurance benefits, finding that he was terminated due to misconduct. Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence. Claimant’s supervisor testified that claimant shouted obscenities at him in the presence of a union delegate when he advised claimant that another employee’s work hours were none of his business. The supervisor further stated that claimant had been spoken to on prior occasions about becoming verbally abusive. We find that this testimony constitutes substantial evidence supporting the Board’s decision that claimant was discharged for misconduct. We further find that the arbitration decision addressing claimant’s discharge is not dispositive of the issue before the Board, inasmuch as it was not made part of the record before the Board and was issued after the hearing before the Administrative Law Judge.
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.